DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Texas Instruments Datasheet “TCAN4550 CAN FD Controller with Integrated Transceiver” (“TCAN4550”) and Electronics Post Article “Advantages and Disadvantages of Integrated Circuits (ICs)” by Sasmita (“Sasmita”).

In reference to Claim 1, TCAN4550 discloses a system basis chip (SBC) (See Page 21 Figure 8.2 and Page 131 Figure 106 [disclosed device performs the functions of an SBC identified in Applicant’s description of an SBC in Paragraph 2 of the disclosure]), comprising: a serial peripheral interface (SPI) (See Page 21 Figure 8.1 and Page 131 Figure 106 ‘SPI slave’) for communication with a processor (See Page 1 Section 3 Paragraph 1 and Page 131 Figure 106 ‘MCU’); a set of registers for storing information operable to control (See Page 27 Section 8.4, Page 42 Section 8.5.2, Page 50 Section 8.6.2 and Pages 60-65 Section 8.6.4) a communication interface device (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘CAN-FD Transceiver’,); and a control signal output adapted to be coupled to the communication interface device (See Page 22 Figure 19 ‘Communication Bus’, ‘WAKE’, and ‘EN_INT’).  However, TCAN4550 does not explicitly disclose that the communication interface device is an external communication interface device.  Sasmita discloses constructing an electronic device using separate discrete components (See Pages 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of TCAN4550 using a discrete external communication interface, resulting in the invention of Claim 1, because the simple substitution of a discrete external communication interface in place of the integrated communication interface of TCAN4550 would have yielded the predictable results of allowing for higher power operation, allowing for rough handling an excessive heat, and allowing for replacement of only a single component upon failure instead of the entire unit (See Pages 2-4 of Sasmita).  Furthermore, it has been held that it is an obvious modification to make separable that which is integral.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  

In reference to Claim 2, TCAN4550 and Sasmita disclose the limitations as applied to Claim 1 above.  TCAN4550 further discloses that the set of registers comprises: a first register for storing information indicative of a function of the control signal for the external communication interface device (See Page 61 Table 15 ‘nWKRQ_CONFIG’); and a second register for storing information indicative of a value of the control signal for the external communication interface device (See Page 62 Table 15 ‘nWKRQ_VOLTAGE‘).

In reference to Claim 3, TCAN4550 and Sasmita disclose the limitations as applied to Claim 2 above.  TCAN4550 further discloses that the information indicative of the function of the control signal for the external communication interface device comprises information indicative of at least one of: a supply voltage interrupt, a watchdog interrupt event, a counter-based watchdog interrupt event, a local wakeup request (See Page 61 Table 15 ‘nWKRQ_CONFIG’ and ‘nWKRQ_VOLTAGE‘), a bus wakeup request, an entrance into a fail-safe mode of operation, and a general purpose output signal.

In reference to Claim 4, TCAN4550 and Sasmita disclose the limitations as applied to Claim 1 above.  TCAN4550 further discloses that the control signal output is a first control signal output and the control signal is a first control signal (See Page 22 Figure 19 ‘Communication Bus’, ‘WAKE’, and ‘EN_INT’), wherein the SBC further comprises: a second control signal output for selectively enabling a supply voltage (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘INH’ and Page 24 Section 8.3.5); and a supply voltage input (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VIO’).

In reference to Claim 5, TCAN4550 and Sasmita disclose the limitations as applied to Claim 4 above.  TCAN4550 further discloses that the SBC further comprises a supply voltage output for the external communication interface device (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VCCOUT’ and Page 24 Section 8.3.3).

In reference to Claim 6, TCAN4550 and Sasmita disclose the limitations as applied to Claim 5 above.  TCAN4550 further discloses that the second control signal for selectively enabling the supply voltage is configured to selectively enable a first supply voltage for a first type of external communication interface device (See Page 24 Sections 8.3.2 and 8.3.4 [0V is supplied for a sleep mode communication interface device]) and a second supply voltage for a second type of external communication interface device (See Page 24 Sections 8.3.2 and 8.3.4 [3.3V – 5V is supplied for a non-sleep mode communication interface device]), wherein the supply voltage input is configured to receive the first supply voltage or the second supply voltage (See Page 24 Section 8.3.2), and wherein the supply voltage output is configured to provide the first supply voltage or the second supply voltage for the external communication interface device (See Page 24 Section 8.3.2).

In reference to Claim 7, TCAN4550 discloses a system, comprising: a processor (See Page 1 Section 3 Paragraph 1 and Page 131 Figure 106 ‘MCU’); a communication interface device (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘CAN-FD Transceiver’); a voltage regulator (See Page 131 Figure 106 ‘Voltage Regulator’) having an input (See Page 131 Figure 106 ‘VIN’) adapted to be coupled to a power source (See Page 131 Figure 106 ‘VBAT’); a wakeup controller (See Page 22 Figure 19 ‘WAKE’ [module]); and a system basis chip (SBC) (See Page 21 Figure 8.2 and Page 131 Figure 106 [disclosed device performs the functions of an SBC identified in Applicant’s description of an SBC in Paragraph 2 of the disclosure]), comprising: a serial peripheral interface (SPI) configured to communicate with the processor (See Page 21 Figure 8.1 and Page 131 Figure 106 ‘SPI slave’), a set of registers for storing control information (See Page 27 Section 8.4, Page 42 Section 8.5.2, Page 50 Section 8.6.2 and Pages 60-65 Section 8.6.4); a first control signal output coupled to the communication interface device (See Page 22 Figure 19 ‘Communication Bus’, ‘WAKE’, and ‘EN_INT’), a second control signal output coupled to the voltage regulator (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘INH’ and Page 24 Section 8.3.5), a supply voltage input adapted to be coupled to the power source (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VIO’), and a wakeup signal input coupled to the wakeup controller (See Page 22 Figure 19 ‘WAKE’ [signal]).  However, TCAN4550 does not explicitly disclose that the communication interface device is an external communication interface device.  Sasmita discloses constructing an electronic device using separate discrete components (See Pages 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of TCAN4550 using a discrete external communication interface, resulting in the invention of Claim 7, because the simple substitution of a discrete external communication interface in place of the integrated communication interface of TCAN4550 would have yielded the predictable results of allowing for higher power operation, allowing for rough handling an excessive heat, and allowing for replacement of only a single component upon failure instead of the entire unit (See Pages 2-4 of Sasmita).  Furthermore, it has been held that it is an obvious modification to make separable that which is integral.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  

In reference to Claim 8, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550 further discloses that the wakeup controller is a first wakeup controller and the wakeup signal is a first wakeup signal (See Page 22 Figure 19 ‘WAKE’ [signal]), the system further comprising a second wakeup controller (See Page 22 Figure 19 ‘WAKE UP LOGIC/MONITOR’), wherein the external communication interface device comprises a wakeup signal input coupled to the second wakeup controller (See Page 22 Figure 19 and Page 28 Section 8.4.2).

In reference to Claim 9, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550 further discloses that the wakeup signal is a first wakeup signal (See Page 22 Figure 19 ‘WAKE’ [signal]), and wherein the external communication interface device comprises a wakeup signal input coupled to the wakeup controller (See Page 22 Figure 19 ‘WAKE’ [signal] and ‘WAKE’ [module]).

In reference to Claim 10, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550 further discloses that the external communication interface device comprises a supply voltage input adapted to be coupled to the power source (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VCCOUT’ and Page 24 Section 8.3.3).

In reference to Claim 11, TCAN4550 and Sasmita disclose the limitations as applied to Claim 10 above.  TCAN4550 further discloses that the external communication interface device further comprises a third control signal output for the voltage regulator (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘INH’ and Page 24 Section 8.3.5).

In reference to Claim 12, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550 further discloses that the SBC further comprises a supply voltage output for the external communication interface device (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VCCOUT’ and Page 24 Section 8.3.3).

In reference to Claim 13, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550 further discloses that the set of registers comprises: a first register for storing information indicative of a function of the control signal for the external communication interface device (See Page 61 Table 15 ‘nWKRQ_CONFIG’); and a second register for storing information indicative of a value of the control signal for the external communication interface device (See Page 62 Table 15 ‘nWKRQ_VOLTAGE‘).

In reference to Claim 14, TCAN4550 and Sasmita disclose the limitations as applied to Claim 13 above.  TCAN4550 further discloses that the information indicative of the function of the control signal for the external communication interface device comprises information indicative of at least one of: a supply voltage interrupt, a watchdog interrupt event, a counter-based watchdog interrupt event, a local wakeup request (See Page 61 Table 15 ‘nWKRQ_CONFIG’ and ‘nWKRQ_VOLTAGE‘), a bus wakeup request, an entrance into a fail-safe mode of operation, and a general purpose output signal.

In reference to Claim 16, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550 further discloses that the external communication interface device comprises an external control area network device (See Page 20 Section 8.1).

In reference to Claim 17, TCAN4550 discloses a system basis chip (SBC) (See Page 21 Figure 8.2 and Page 131 Figure 106 [disclosed device performs the functions of an SBC identified in Applicant’s description of an SBC in Paragraph 2 of the disclosure]) adapted to be coupled to an communication interface device that is operable to communicate over an external bus (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘CAN-FD Transceiver’), the SBC comprising: a serial peripheral interface (SPI) port (See Page 21 Figure 8.1 and Page 131 Figure 106 ‘SPI slave’) adapted to be coupled to a processor (See Page 1 Section 3 Paragraph 1 and Page 131 Figure 106 ‘MCU’); an external communications port adapted to be coupled to the communication interface device (See Page 22 Figure 19 ‘Communication Bus’, ‘WAKE’, and ‘EN_INT’); registers operable to store external communications control signals (See Page 27 Section 8.4, Page 42 Section 8.5.2, Page 50 Section 8.6.2 and Pages 60-65 Section 8.6.4); and wherein the SBC is operable to provide the external communications control signals to the communication interface device by the external communications port (See Page 27 Section 8.4, Page 42 Section 8.5.2, Page 50 Section 8.6.2 and Pages 60-65 Section 8.6.4).  However, TCAN4550 does not explicitly disclose that the communication interface device is an external communication interface device.  Sasmita discloses constructing an electronic device using separate discrete components (See Pages 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of TCAN4550 using a discrete external communication interface, resulting in the invention of Claim 17, because the simple substitution of a discrete external communication interface in place of the integrated communication interface of TCAN4550 would have yielded the predictable results of allowing for higher power operation, allowing for rough handling an excessive heat, and allowing for replacement of only a single component upon failure instead of the entire unit (See Pages 2-4 of Sasmita).  Furthermore, it has been held that it is an obvious modification to make separable that which is integral.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  

In reference to Claim 18, TCAN4550 and Sasmita disclose the limitations as applied to Claim 17 above.  TCAN4550 further discloses a voltage regulator port (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VIO’) adapted to be coupled to a voltage regulator (See Page 131 Figure 106 ‘Voltage Regulator’); a wakeup controller port (See Page 22 Figure 19 ‘WAKE’ [signal]) adapted to be coupled to a wakeup controller (See Page 22 Figure 19 ‘WAKE’ [module]); and a supply voltage port (See Page 21 Figure 8.2 and Page 131 Figure 106 ‘VSUP’) adapted to be coupled to a power source (See Page 131 Figure 106 ‘VBAT’).

In reference to Claim 19, TCAN4550 and Sasmita disclose the limitations as applied to Claim 17 above.  TCAN4550 further discloses that the registers comprise: a first register for storing information indicative of a function of the control signal for the external communication interface device (See Page 61 Table 15 ‘nWKRQ_CONFIG’); and a second register for storing information indicative of a value of the control signal for the external communication interface device (See Page 62 Table 15 ‘nWKRQ_VOLTAGE‘).

In reference to Claim 20, TCAN4550 and Sasmita disclose the limitations as applied to Claim 9 above.  TCAN4550 further discloses that the information indicative of the function of the control signal for the external communication interface device comprises information indicative of at least one of: a supply voltage interrupt, a watchdog interrupt event, a counter-based watchdog interrupt event, a local wakeup request (See Page 61 Table 15 ‘nWKRQ_CONFIG’ and ‘nWKRQ_VOLTAGE‘), a bus wakeup request, an entrance into a fail-safe mode of operation, and a general purpose output signal.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TCAN4550 and Sasmita as applied to Claim 7 above, and further in view of US Patent Application Publication Number 2018/0233933 to Makino et al. (“Makino”).

In reference to Claim 15, TCAN4550 and Sasmita disclose the limitations as applied to Claim 7 above.  TCAN4550, as modified by Sasmita, further discloses that the external communication interface device comprises an external control area network device (See Page 20 Section 8.1), but does not explicitly disclose that the external communication interface comprises an external local interconnect network device.  Makino discloses an SBC having both CAN and LIN communication interfaces (See Figure 1 Number 34 and Paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of TCAN4550 and Sasmita with a LIN communication interface as the external communication interface, resulting in the invention of Claim 15, because the simple substitution of the LIN communication interface of Makino in place of the CAN communication interface of TCAN4550 and Sasmita would have yielded the predictable result of enabling communications with devices that use the LIN protocol (See Paragraph 13 of Makino) and the system processor (See Page 1 Section 3 Paragraph 1 of TCAN4550).

Response to Arguments

Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.

Applicant’s sole argument is that neither TCN4550 nor Sasmita disclose a set of registers for storing information operable to control an external communication interface device (See Page 8).  As an initial matter, the Examiner notes that such a limitation is not recited in either Claims 7 or 17.  Claim 7 recites “a set of registers for storing control information”.  Claim 17 recites “registers operable to store external communications control signals”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notwithstanding the above, the portions of TCN4550 cited in the rejections, both in the prior and instant Office Actions, clearly disclose a set of registers storing information operable to control a communication interface (See Page 27 Section 8.4 [mode selections are made by the SPI register], Page 42 Section 8.5.2 [multiple listed registers, including Device ID and SPI registers and device configuration registers], Page 50 Section 8.6.2 [Device Configuration Registers] and Pages 60-65 Section 8.6.4 [CAN FD Register Set]).  The various registers disclosed throughout the aforementioned sections of TCN4550 store information that controls the operation of the communication interface device, control information, and external communications control signals in accordance with the broadest reasonable interpretation of the term.  Sasmita discloses constructing an electronic device using separate discrete components (See Pages 2-4), and thus in the combination, the communication interface device of TCN4550 is an external communication interface device.  Thus, TCN4550 in combination with Sasmita discloses all of the claimed limitations.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186